DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claims are originally presented having a filing date of July 16, 2020. Applicant’s claim for the benefit of foreign application JP2018-006109 with the filing date January 18, 2018 is acknowledged. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2020 and June 30, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The use of the term BLUETOOTH (para 30) and WI-FI (para 45, 62), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: On-board communication unit (claim 1 line 7), Terminal communication unit (claim 1 line 11), Information synchronizer (claim 1 line 13), Move-able object position estimation unit (claim 1 line 17), Determination unit (claim 2 line 4), and Server communication unit (claim 4 line 8).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without transmitting positioning information to the mobile terminal via the on-board communication unit, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The movable-object position estimation unit uses positioning information and sensor information, however the next limitation discloses the positioning information obtaining unit is included in the on-board device and/or in the mobile terminal. The broadest reasonable interpretation of the limitation includes an embodiment where only the on-board device has a positioning information obtaining unit. Since the on-board communication unit does not transmit positioning information, the mobile terminal cannot use the positioning information for position estimation. For purposes of the art rejection below, the examiner interprets the on-board communication unit to be able to transmit position information, including GPS information.
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The on-board communication unit, terminal communication unit, information synchronizer, move-able object position estimation unit, positioning information obtaining unit, determination unit, and server communication unit lack sufficient structure for someone skilled in the art to make and/or use the invention. 
Any claim not specifically mentioned have been included based on their dependency.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “On-board communication unit (claim 1 line 7), Terminal communication unit (claim 1 line 11), Information synchronizer (claim 1 line 13), Move-able object position estimation unit (claim 1 line 17), Determination unit (claim 2 line 4), and Server communication unit (claim 4 line 8)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rajakarunanayake et al. (US Pub. No. 2017/0279947) (“Raja”) further in view of Oh et al. (“Extended Kalman Filter…”) (“Oh”).
Regarding Claim 1, Raja teaches An information collaboration system, comprising: an on-board device mountable on a movable object (see at least Raja Para 7: "electronic apparatus for providing a hybrid telematics system in a vehicle."); and a mobile terminal configured to communicate with the on-board device (see at least Raja Para 29: "In some embodiments, a mobile device can be docked into the vehicle computation hub 110 through an in-vehicle bus at a docking port."), wherein the on-board device includes a sensor device configured to detect at least one sensor detection value selected from the group consisting of a speed, an angular velocity, and an acceleration of the movable object (see at least Raja Para 38: "The built-in sensor 124 may be a set of inertial navigation sensors that may include magnetometer, gyroscope, and accelerometer."), and an on-board communication unit configured to transmit, to the mobile terminal, [sensor information including the at least one sensor detection value] (see at least Raja Para 54: "The one or more sensor interfaces 410 may include a set of analog, digital, or mixed signal circuits for sending signals to and receiving signals from the one or more various built-in sensors of the vehicle...The wireless link 430 may include a set of analog, digital, or mixed signal circuits for conducting wireless communications with mobile devices that are not physically docked with the in-vehicle bus but are instead wireless linked with the vehicle computation hub 110 (e.g., mobile devices 134-135).") and a detection time at which the at least one sensor detection value is detected (see at least Raja Para 54: "The one or more sensor interfaces 410 may include a set of analog, digital, or mixed signal circuits for sending signals to and receiving signals from the one or more various built-in sensors of the vehicle...The wireless link 430 may include a set of analog, digital, or mixed signal circuits for conducting wireless communications with mobile devices that are not physically docked with the in-vehicle bus but are instead wireless linked with the vehicle computation hub 110 (e.g., mobile devices 134-135)."), the mobile terminal includes a terminal communication unit [configured to receive the sensor information from the on- board communication unit] (see at least Raja Para 54: "The one or more sensor interfaces 410 may include a set of analog, digital, or mixed signal circuits for sending signals to and receiving signals from the one or more various built-in sensors of the vehicle...The wireless link 430 may include a set of analog, digital, or mixed signal circuits for conducting wireless communications with mobile devices that are not physically docked with the in-vehicle bus but are instead wireless linked with the vehicle computation hub 110 (e.g., mobile devices 134-135)."), an information synchronizer configured to synchronize positioning information obtained by a positioning information obtaining unit with the sensor information (see at least Raja Para 85: "The process then receives (at step 1050) a first set of sensor data from a built-in sensor of the vehicle and receives (at step 1060) a second set of sensor data from the mobile device."), and a movable-object position estimation unit configured to estimate a position of the movable object based on the positioning information and the sensor information synchronized with each other by the information synchronizer (see at least Raja Para 59: "The Kalman filter may take the form of Xfused= X1 +K*(X2-X1 ), where K is Kalman gain, Xfused is the resulting fused measurement, and X1 and X2 are two measurements from two different sensors."), and the positioning information obtaining unit is included in the on-board device and/or in the mobile terminal (see at least Raja Para 58: "As illustrated, the vehicle computation hub 110 receives sensor data (e.g., GPS data) from mobile devices 131-135 as well as from built-in sensor 121."). Raja does not explicitly teach "receiving the sensor information from the on-board communication unit", but Raja does teach assigning telematic tasks to connected mobile devices (see at least para 72). It would have been obvious to someone skilled in the art before the effective filling date to send sensory information from an on-board communication unit to a mobile device based on the motivation to use more suitable sensory, computing, and networking resources for identified tasks (para 72).
While Raja does not explicitly disclose synchronizing information when a time difference between sensors is less than a predetermined value, but Raja does teach using a Kalman filter to fuse data from multiple sensors. Oh teaches in a similar field of fusing data from multiple sensors, conditioning the information only when the sensor frequencies align (see at least section 3.2, equation set 1). It would have been obvious to someone skilled in the art before the effective filling date to modify Raja with Oh to include multi-frequency filtering based on the motivation to align the in-vehicle sensors with the faster, newer computing resources in mobile devices (para 72).

    PNG
    media_image1.png
    133
    502
    media_image1.png
    Greyscale

Equation set 1
While Oh teaches multi-frequency Kalman filter, Oh does not explicitly disclose when the time is less than or equal to a predetermined value. However, it would have been obvious to someone skilled in the art to include an acceptable variance based on the motivation to be able to use a wider variety of sensors that operate on frequencies that are not "M times more quickly measured...when M is an integer"."
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Raja further in view of Oh further in view of Kim (US Pub. No. 2017/0242132).
Regarding claim 2, the combination of Raja and Oh remains as applied to claim 1. Raja further teaches wherein the positioning information obtaining unit is included in the on-board device and in the mobile terminal (see at least Raja Para 58: "As illustrated, the vehicle computation hub 110 receives sensor data (e.g., GPS data) from mobile devices 131-135 as well as from built-in sensor 121."). While Raja teaches receiving GPS signals from different sources (e.g. BEIDOU) and using different sources when a primary fails (see at least para 63), Raja does not explicitly disclose a condition to determine the accuracy of each sensor and selecting sensor information with higher accuracy. However Kim teaches in a similar field of location of mobile vehicles determining the number of satellites which signals are received (para 158) and send a request to local vehicles or infrastructure for location information when the number of satellites is below a reference number (para 159, 160). It would have been obvious to one skilled in the art before the effective filling date to modify the combination of Raja and Oh with Kim based on the motivation to define when a primary GPS source "failed" and to provide location information even when the primary source failed.
Regarding claim 3, the combination of Raja, Oh, and Kim remains as applied to claim 2. Raja further teaches wherein the positioning information obtaining unit in the on-board device is a positioning sensor (see at least Raja Para 58: "As illustrated, the vehicle computation hub 110 receives sensor data (e.g., GPS data) from mobile devices 131-135 as well as from built-in sensor 121."). Kim further teaches the determination unit determines that the positioning information obtained by the positioning information obtaining unit in the on-board device has lower position accuracy than the positioning information obtained by the positioning information obtaining unit in the mobile terminal (see at least Kim para 157: "The location awareness apparatus determines the number of satellites from which signals are received during recognition of the current location of the vehicle 1, and determines whether the determined number of satellites is less than a reference number, in operation 305."), under the predetermined condition that the positioning information obtained by the positioning information obtaining unit in the on-board device is detected based on satellite positioning data from three or fewer satellites (see at least Kim Para 158: "If it is determined that the number of satellites from which signals are received is less than the reference number, the location awareness apparatus sends a request to provide information to other vehicle located in the established shared area, in operation 306.").
Regarding claim 4, the combination of Raja and Oh remains as applied to claim 1. Raja further teaches wherein the mobile terminal includes a movement information obtaining unit configured to obtain movement information associating the position of the movable object with the sensor information (see at least Raja Para 38: "The built-in sensor 124 may be a set of inertial navigation sensors that may include magnetometer, gyroscope, and accelerometer."), and the mobile terminal is connected to a server to transmit the movement information through the terminal communication unit (see at least Raja Para 101: "Finally, as shown in FIG. 11, bus 1105 also couples electronic system 1100 to a network 1125 through a network adapter (not shown). In this manner, the computer can be a part of a network of computers ( such as a local area network ("LAN"), a wide area network ("WAN"), or an Intranet, or a network of networks, such as the Internet."). While Raja does not explicitly disclose a server, Raja does teach a network being connected the Internet (para 101) and receiving traffic information via a cellular network (para 38). Kim teaches in a similar field of endeavor that a server could deliver traffic information provided from a plurality of vehicles (see at least Kim Para 86: "The server 4 may deliver traffic information, road condition information, etc., provided from a plurality of vehicles to a plurality of vehicles."). It would have been obvious to someone skilled in the art before the effective filing date to modify Raja with Kim to include a server that receives data from vehicles based on the motivation to obtain traffic information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US Pub. No. 2019/0360816) teaches detecting position and speed via cellular device in a parking garage. Lee et al. (US Pub. No. 2020/0260240) teaches in-vehicle terminals communicating wirelessly to report geographic information.  Sugimoto et al. (US Pub. No. 2018/0208140) teaches position detecting for a vehicle and a mobile device exterior to the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        

	/ANGELA Y ORTIZ/     Supervisory Patent Examiner, Art Unit 3663